        Case 1:18-cv-03634-NRB Document 127 Filed 01/21/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 EMA FINANCIAL, LLC,

                                     Plaintiff,
                                                        Civil Action No. 1:18 cv 03634 (NRB)
                       -against-

 nFUSZ, Inc.

                                     Defendant.




                             ORDER AND FINAL JUDGMENT

       WHEREAS, EMA Financial, LLC (“plaintiff”) commenced this action against defendant

NFusz, Inc. (“defendant”) on April 24, 2018;

       WHEREAS, defendant filed an answer with counterclaims on July 20, 2018;

       WHEREAS, on March 16, 2020, the Court entered a Memorandum and Order

granting plaintiff’s motion for partial summary judgment and dismissing defendant’s usury

defense, but denying plaintiff’s motion for a declaratory judgment and ordering that the

cashless exercise formula contained in the Warrants be reformed in accordance with the

formula advanced by defendant Nfusz;

       WHEREAS, on December 22, 2020, the Court entered a Memorandum and Order

granting in part and denying in part plaintiff’s motion for summary judgment on damages, and

denying defendant’s motion to amend its answer with counterclaims;

       WHEREAS, on January 4, 2021, plaintiff submitted an affidavit supporting its calculation

of damages pursuant to the Court’s December 22, 2020 Memorandum and Order;

       NOW, upon all prior proceedings herein, it is hereby:
          Case 1:18-cv-03634-NRB Document 127 Filed 01/21/21 Page 2 of 3




         ORDERED AND ADJUDGED, that, as set forth in the Court’s March 16, 2020

Memorandum and Order and in accordance with defendant's Fourth Counterclaim for

reformation, the cashless exercise formula set forth in Section 2(c) of the December 5, 2017 and

January 11, 2018 Warrants is hereby reformed so that the Section 2(c) formula, previously stated

as “dividing [(A-B)(X)] by (B)” is reformed to “dividing [(A-B)(X)] by (A)”; and it is further

         ORDERED AND ADJUDGED, that, pursuant to plaintiff’s First Cause of Action in the

operative Complaint, judgment is hereby entered in favor of plaintiff only as to the 467,836

shares      due     under   the   reformed   cashless   exercise   formula   in   the   amount   of

$463,571.98, of which $462,565.78 is comprised of compensatory damage ($389,707.39)

plus, pursuant to Nev. Rev. Stat. § 99.040, prejudgment interest through January 3, 2021

($72,858.39), plus $55.90 per diem interest for each day thereafter through the date of

the entry of this Judgment ($1,006.20); and it is further

                  ORDERED AND ADJUDGED that plaintiff is entitled to post-judgment interest

 pursuant to 28 U.S.C. § 1961 accruing at the statutory rate from the date hereof; and it is further

         ORDERED AND ADJUDGED, that each remaining claim and counterclaim in this

action is hereby dismissed; and it is further

         ORDERED that the Clerk of the Court shall enter this Judgment and terminate

the case.




                                                   2
           Case 1:18-cv-03634-NRB Document 127 Filed 01/21/21 Page 3 of 3


Dated: New York, New York
      January 21, 2021



                                       SO ORDERED AND ADJUDGED:




                                       _____________________________
                                       Hon. Naomi Reice Buchwald
                                       US District Judge




                                         3
